1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8
      ZAVON NATHAN JORDAN,                           Case No. 3:19-cv-00266-MMD-WGC
9
                                      Plaintiff,                       ORDER
10           v.

11    CITY OF RENO, et al.,

12                                Defendants.

13

14          This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983.

15   On August 20, 2019, this Court issued an order directing Plaintiff to file his updated

16   address with this Court within by September 9, 2019. (ECF No. 9.) To date, Plaintiff has

17   not filed his updated address or otherwise responded to the Court’s order.

18          District courts possess the inherent power to control their dockets and “[i]n the

19   exercise of that power, they may impose sanctions including, where appropriate . . .

20   dismissal” of a case. Thompson v. Hous. Auth. of City of L.A., 782 F.2d 829, 831 (9th Cir.

21   1986). A court may dismiss an action, with prejudice, based on a party’s failure to

22   prosecute an action, failure to obey a court order, or failure to comply with local rules. See

23   Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

24   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)

25   (affirming dismissal for failure to comply with an order requiring amendment of complaint);

26   Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to

27   comply with local rule requiring pro se plaintiffs to keep court apprised of address); Malone

28   v. U.S. Postal Serv., 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure to
1    comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)

2    (affirming dismissal for lack of prosecution and failure to comply with local rules).

3           In determining whether to dismiss an action for lack of prosecution, failure to obey

4    a court order, or failure to comply with local rules, the court must consider several factors:

5    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

6    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

7    disposition of cases on their merits; and (5) the availability of less drastic alternatives.

8    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at

9    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
10          Here, the Court finds that the first two factors, the public’s interest in expeditiously

11   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of

12   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of

13   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

14   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

15   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring

16   disposition of cases on their merits—is greatly outweighed by the factors in favor of

17   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

18   the court’s order will result in dismissal satisfies the “consideration of alternatives”

19   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d
20   at 1424. The Court’s order requiring Plaintiff to file his updated address with the Court

21   expressly stated: “Plaintiff will have until Monday, September 9, 2019, to file a notice of

22   change of address or this case will be dismissed.” (ECF No. 9.) Thus, Plaintiff had

23   adequate warning that dismissal would result from his noncompliance with the Court’s

24   order to file his updated address.

25          It is therefore ordered that this action is dismissed without prejudice based on

26   Plaintiff’s failure to file an updated address in compliance with this Court’s August 20,
27   2019 order.

28   ///
                                                   2
1          It is further ordered that Plaintiff’s motion for leave to proceed in forma pauperis

2    (ECF No. 1) is denied as moot.

3          It is further ordered that the Clerk of Court close this case.

4          DATED THIS 10th day of September 2019.

5

6                                              MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
7

8

9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                  3
